Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Statement regarding restriction
The claims were restricted.  And the applicant elected group VI having claims 15-18, but claim 11 represents a generic claim. This action is made non-final.
                                                          Claims Rejections -35 U.S.C. 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless-
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birch(US.Pub.No.20120109755).

Regarding claim 11, Birch et al disclose  a method of altering AV (audio and/or video) output, comprising: providing a device controller connectable to a network and configured to associate with a hardware device adapted to output an AV content item(see fig.4 with device 420 connected to a network and there is a display device 422 connected to the device 420 for 

providing a private AV content collection to the device controller comprising a private AV content item(see fig.4 for providing a plurality of commercials to the device 420; an advertising campaign through the delivery of targeted advertisements across multiple platforms,0030;0089);

identifying a financial recipient related to a public AV content item(the centralized management system 110 to identify a provider of the content stream,0049; identify the content, and/or identify the content provider,0064; as a result of identifying the content and its owner,0068; 0120);

presenting the public AV content item interspersed with the private AV content item, wherein presenting the private AV content item causes a payment to be transferred to the financial recipient(Once the break has been identified, then targeted ads may be inserted based on the individual viewer. Once the ad has been inserted and revenue generated, then the system 100 will provide a credit, via an accounting module, to the content owner to ensure that they participate in the generated revenues,0068;0119;0117; revenues generated by the targeted advertisement placement may be shared with the content owner and/or content provider. In 
                                                    Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16; 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch(US.Pub.No.20120109755) and Mcintire(US.Pub.No.20140223475).

Regarding claim 15, Birch et al disclose  further comprising the step of receiving a content map related to the public AV content item(the content identification module 304 may utilize a data map extracted from the content stream and transmitted to the centralized management system 110 by the electronic device 102. The content identification module 304 may then compare this map to known maps to identify the content owner and/or content provider,0105;0147;0165).



However, Mcintire et al disclose wherein the private AV content item is superimposed on a foreground layer over the public AV content item on a background layer in accordance with specifications in the content map(receiving the annotated media stream from the user, where the annotated media stream includes at least one item of supplemental content mapped to at least a portion of a media stream to produce the annotated media stream,0016; media streams may be annotated and mapped to items of supplemental content of a non-commercial nature, such as content that is merely informative or aesthetic,0068; mapping is then provided to the access providers 106, who can then provide the advertising content to the viewers 104, in accordance with the mapping and the segments of the media stream being viewed,0076;0423;0267; enabling differentiation of foreground objects from the background scene,0117; pop-up, or overlay advertising) are intrusive and/or disruptive of the viewing experience, thereby interfering with the filmmaker's creative control over the presentation of his or her video and marring the quality of the viewer's viewing experience,0012; pop-up ads,0007;0090;0191).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Mcintire to modify Birch by applying  background and 

Regarding claim 16, Birch et al disclose an IP financial recipient, and a presentation value, and wherein presenting the IP causes the presentation value to be transferred to the IP financial recipient(electronic device 102 may report feedback to the centralized management system 110 over the communication path 108. The feedback may include an electronic notification reporting that one or more targeted advertisements transmitted by the centralized management system 110 to the electronic device 102 has in fact been rendered to the targeted user. This feedback may allow the centralized management system 110 to track the delivery of the targeted advertisements. In addition, the feedback may include information on the content stream into which the targeted advertisement was placed. This information may be utilized by the centralized management system 110 to identify a provider of the content stream,00949;0068;0073;0105).

But did not explicitly disclose wherein the content map comprises the chronological location of intellectual property (IP).

However, Mcintire et al disclose  wherein the content map comprises the chronological location of intellectual property ( with Mcintire, the system is able to provide content map having date, presentation time, time zone  and creator associated with a media content and the system is able to collect feedback related to content being viewed by the users during specific time; data  filming location in which a plurality of articles are tagged,0041).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Mcintire to modify Birch by using filming location and date containing in content map for the purpose of improving viewing experience.

 Regarding claim 18, Birch et al  did not explicitly disclose further comprising a celebrity with a payment account and an optical target emblazoned on the celebrity, and the celebrity appearing in the public AV content item, further comprising the steps of performing image recognition on the optical target and extracting a target area, superimposing the private AV content item over the target area, and causing a payment to be transferred to the celebrity payment account.

However, Mcintire et al disclose  by applying one or more optical character recognition (OCR) techniques to the images associated with the indicated portion of the media stream (e.g., video OCR, text recognition, object recognition, logo recognition, etc,0310; 0127; revenue derived from this service may be shared with the content creator who created the media stream, with actors featured in the media stream and the like,0080;0160.

.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birch(US.Pub.No.20120109755) in view of and Mcintire(US.Pub.No.20140223475) and Vonolfen(US.Pub.No.20130243248) and Yuen(Us.Pub.No.20100319020).

Regarding claim 17,  Birch and Mcintire et al did not explicitly disclose wherein the content map comprises a target origin, camera tracking coordinates and a foreground alpha mask, and the private AV content item comprises an origin, and further comprising the step of superimposing the private AV content item on the foreground layer relative to the target origin and subtracting the alpha mask, such that the private AV content item appears stationary and embedded within the public AV content item.

However, Vonolfen et al disclose the component of the background recorded during the exposure of the camera provides a mask which allows differentiation of the background from the foreground,0015; information can be derived from a camera tracking, with the help of which the viewing angle of the camera in the scene is known so that location and size of the background or even of the foreground in the image can be predetermined; components can thereby be recognized or filtered out (image analysis) and possibly replaced by other image sources (image composition),0016; 0068.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Vonolfen to modify Mcintire  and Birch by applying the camera tracking technique of Vonolfen to Mcintire for the purpose of monitoring viewing angles or coordinates accordingly.

And Yuen et al disclose overlay advertisement can be opaque or can appear as a translucent "watermark." The overlay advertisement can be static or dynamic. As an example, consider the viewer that is watching the Super Bowl,0038.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Yuen to modify Mcintire and Birch and Vonolfen by applying the static or stationary overlay technique  of Yuen to Mcintire for the purpose of improving viewing experiences.
                                                                       Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425